                                                                                          FILED
                                                                                      IN CLERK'S OFRCE
                                                                                 US DISTRICT COURT E.D.N.Y,
 UNITED STATES DISTRICT COURT
                                                                                 ★ JAN Of 2015 A-
EASTERN DISTRICT OF NEW YORK
                                                               X
                                                                                 BROOKLYN OFFICE
 VICTOR CLEMENTE,
                                        Petitioner,

                                                                   MEMORANDUM
                          - against -                              DECISION AND ORDER

 WILLIAM LEE,
                                                                   18-CV-1978(AMD)

                                        Respondent.
                                                               X


 ANN M.DONNELLY,United States District Judge.

         On March 28, 2018, the petitioner, currently incarcerated' at Eastern New York

Correctional Facility, brought this action seeking habeas corpus relief pursuant to 28 U.S.C.

§ 2254. The petitioner claims, among other things, a Sixth Amendment speedy trial violation,

and that his trial and appellate counsel were ineffective. On July 9, 2018, the respondent moved

to dismiss the petitioner's claims regarding his direct appeal as untimely. For the following

reasons, the respondent's motion is granted.

                                               BACKGROUND


         On November 20, 1986, the petitioner was arrested and charged with the murder of his

neighbor. The trial court dismissed the indictment on March 22,1988, on the theory that the

petitioner had been denied a speedy trial. In May of 1989, the Appellate Division reversed the

trial judge's decision, ruling that the approximately 14 month delay "was not an extraordinarily

long time, given the seriousness of the charge," and that the petitioner had not demonstrated any

prejudice. People v. Clemente, 541 N.Y.S.2d 583, 584(2d Dep't 1989). The appellate court

reinstated the indictment, and remitted the matter for further proceedings on the indictment. See



'The petitioner is serving concurrent prison terms oftwenty years to life for second degree murder and five to
fifteen years for second degree weapons possession.
id. When the petitioner failed to appear for his June 13, 1989 court date, a warrant was issued

for his arrest. People v. Clemente, 30 N.Y.S.3d 880,881 (2d Dep't 2016),leave to appeal

denied,63 N.E.3d 76(2016).

         In December 2006, police officers arrested the petitioner in California. The petitioner

went to trial before the Honorable Richard L. Buchter and ajury, and on April 30,2008, was

convicted ofsecond degree murder and weapons possession. Judge Buchter sentenced the

petitioner to concurrent indeterminate prison terms oftwenty years to life for murder and five to

fifteen years for the weapons possession. People v. Clemente,922 N.Y.S.2d 193,194(2d Dep't

2011).

  1.     Direct Appeal

         In December 2010,the petitioner, represented by Thomas Theophilos, appealed his

conviction. He argued that the trial court should have dismissed the indictment on Sixth

Amendment speedy trial grounds. He also complained about the trial court's evidentiary rulings,

the prosecutor's comments in summation, and about the court's charge to the jury. In addition,

the petitioner claimed that his trial counsel was ineffective because ofa question to the victim's

wife about a civil settlement. (ECF No. 1 at 19-29.)

         On May 3, 2011,the Appellate Division affirmed the conviction, holding that the trial

court "properly determined that the defendant's constitutional right to a speedy trial was not

violated." People v. Clemente, 84 A.D.3d 829,830(2011). The Appellate Division rejected the

petitioner's claims about the prosecutor's summation,the trial court's evidentiary rulings, and

the jury charge. Id. at 830-31. The court also found that the petitioner's lawyer provided him

with effective representation. Id. at 831. The Court of Appeals denied the petitioner's motion
for leave to appeal on June 23, 2011, and denied his motion for reconsideration on August 31,

2011. People v. Clemente, 17 N.Y.3d 793(2011);People v. Clemente, 17 N.Y.3d 814(2011).

        On June 4,2012,the United States Supreme Court denied the petitioner's petition for a

writ of certiorari. Clemente v. New York, 566 U.S. 1035 (2012).

 II.    440.10 Motion to Vacate Judgment

        On December 27, 2012,the petitioner moved pro se to vacate the conviction under C.P.L.

§ 440.10, claiming that he was denied counsel when the government appealed the trial court's

dismissal ofthe indictment in 1989. (EOF No. 1 at 33-49.)

        Judge Buchter denied the petitioner's motion on April 18, 2013,ruling that "[the trial]

court[was] not the proper forum for the relief requested," and that "the proper forum for the

relief defendant requests is the Appellate Division." {Id. at 51-52.) The petitioner did not seek

leave to appeal the denial ofthe motion.

III.    First Writ of Error Coram Nobis


        On September 11,2013,the petitioner moved pro se for coram nobis relief in the

Appellate Division on the same ground—^that his conviction should be vacated because he was

not represented in the 1989 appeal. {Id. at 54-70.)

        On February 11, 2015,the Appellate Division granted the petitioner's writ oferror coram

nobis in part. Holding that the petitioner's "right to appellate counsel" had been violated,the

Appellate Division appointed Lynn W.L. Fahey to represent the petitioner and ordered that the

government re-file the appeal. People v. Clemente, 125 A.D.3d 786,786(2d Dep't 2015)

(citation omitted). The Appellate Division reserved judgment on the merits until both parties had

briefed the appeal.^ Id. at 787. The petitioner, represented by counsel, submitted his appellate


^ The government moved the Court of Appeals for leave to appeal. The motion was denied on June 15,2015.
People V. Clemente,25 N.Y.3d 1161 (2015).
briefin August of2015, and on May 4,2016,the Appellate Division found that "there [wa]s no

basis to vacate [the] original determination in the decision and order dated May 22,1989...

reversing the order dismissing the indictment, and thereupon reinstating the indictment." People

V. Clemente, 139 A.D.3d 751,753(2d Dep't 2016). The appellate court held that the trial court

erred when it dismissed the indictment on speedy trial grounds, and denied the "remaining

branches ofthe [petitioner's] application" for a writ of error coram nobis. Id at 752. On August

11, 2016,the Court of Appeals denied the petitioner's motion for leave to appeal. People v.

Clemente,28 N.Y.3d 928 (2016).

IV.    Second Writ of Error Coram Nobis


       On April 5, 2017,the petitioner filed his second pro se motion for coram nobis relief,

arguing that he did not receive effective representation on his direct appeal or on the rehearing of

the prosecutor's appeal ofthe speedy trial dismissal. The petitioner argued that his attorney on

direct appeal should have challenged Judge Buchter's response to ajury note. He also claimed

that his lawyer on the rehearing was ineffective because she did not argue that the Appellate

Division should have vacated his conviction instead ofordering a new appeal. (ECF No. 1 at

132-52.)

       The Appellate Division denied the petitioner's application on December 13,2017,

because the petitioner "failed to establish that he was denied the effective assistance of appellate

counsel." People v. Clemente, 156 A.D.3d 716,717(2d Dep't 2017). On March 16, 2018,the

petitioner's motion for leave to appeal was denied. People v. Clemente, 31 N.Y.3d 982(2018).

 V.    Federal Habeas Proceedings

       On March 3,2017,the petitioner filed a petition for writ of habeas corpus, and made the

same arguments that he made on his direct appeal. Clemente v. Lee, No. 17-CV-1278,Dkt. No.
1 (E.D.N.Y. Mar. 1,2017). About a week after the filing the Court dismissed the petition

without prejudice at the petitioner's request. Clemente v. Lee, No. 17-CV-1278, Dkt. Nos. 4,5

(E.D.N.Y. Mar. 22, 2017).

         On March 28,2018,the petitioner filed this habeas petition. The petitioner does not

make specific arguments, but instead references the briefs filed in the petitioner's direct appeal,

his first and second writs of error coram nobis, and the counseled brief in the re-filed 1989

appeal. (EOF No. 1 at 1-15.) Construing the petitioner's pro se filing to raise the strongest

arguments it suggests, I interpret his petition to raise the claims argued in the referenced briefs.

See Erickson v. Pardus,551 U.S. 89,94(2007). On July 9,2018,the respondent moved to

dismiss as untimely the claims challenging his underlying conviction that he raised on direct

appeal and his claim that the attorney who handled his direct appeal was ineffective.^ (ECF Nos.

7, 8.) The respondent argues that the direct appeal claims "raise ordinary issues of hearing and

trial error" that"do not rely on any newly recognized constitutional rights or any newly

discovered factual predicates." (ECF No. 8 at 19-20.) On August 13,2018,the petitioner

responded, contending that his direct appeal claims are timely because the statute oflimitations

was tolled. (ECF No.9.) The petitioner did not argue that any new rights or factual predicates

alter the limitations period. {Id.)

                                                    DISCUSSION


         The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")imposes a

"[one]-year period oflimitation [] to an application for a writ of habeas corpus by a person in




^ In his reply, the respondent argues for the first time that "the right-to-counsel issue raised by petitioner in his first
application for coram nobis relief is moot and should also be dismissed." (ECF No. 11 at 5.) Because "arguments
raised for the first time in reply briefs need not be considered," 1 do not address this argument. Mayer v.
Neurological Surgery. P.C,No. 15-CV-0864,2016 WL 347329, at *4(E.D.N.Y. Jan. 28,2016)(citingEDP Med.
Computer Sys,, Inc. v. United States,480 F.3d 621,625 n.l (2d Cir. 2007)).
custody pursuant to ajudgment of a State court." 28 U.S.C. § 2244(d)(1). The one year

limitations period runs from the date on which the state criminal judgment became final. See 28

U.S.C. § 2244(d)(1); Smith v. McGinnis, 208 F.3d 13, 15(2d Cir. 2000)(per curiam); Rivera v.

Clinton Corr. Facility^ 590 F. App'x 93,94 n.2(2d Cir. 2015)(summary order). A petitioner's

conviction becomes final for AEDPA purposes "after the denial of certiorari or the expiration of

time for seeking certiorari." Williams v. Artuz^ 237 F.3d 147,151 (2d Cir. 2001)(citations

omitted); accord Rivera, 590 F. App'x at 94 n.2.

        Under AEDPA,the petitioner's conviction became final when the Supreme Court denied

his petition for a writ of certiorari on June 4,2012; and his habeas petition was due one year

later, on June 4,2013. The petitioner did not seek habeas relief until March 28, 2018. Absent

statutory or equitable tolling, the petition is time-barred as to claims that he could have brought

when the conviction became final. The petitioner argues that the challenged claims regarding the

direct appeal are timely because AEDPA's statutory tolling provisions extended the statute of

limitations to at least March 28,2018, or alternatively, the limitations period was equitably

tolled. Neither ofthese arguments is persuasive. (ECF No. 9.)

  I.    Statutory Tolling

        Under AEDPA's tolling provision,"[t]he time during which a properly filed application

for State post-conviction or other collateral review with respect to the pertinentjudgment of

claim is pending [is] not[to] be counted" towards any period oflimitations. 28 U.S.C. §

2244(d)(2). "[A] state-court application or motion for collateral relief is 'pending' from the time

it is first filed until finally disposed of and fiirther appellate review is unavailable under the

particular state's procedures." Bail v. Mortun, No. 17-CV-6630,2018 WL 3973014, at *3

(E.D.N.Y. Aug. 20,2018)(quoting Bennett v. Artuz, 199 F.3d 116,120(2d Cir. 1999)). In other
  words,"the date upon which a motion is filed stops the running ofthe AEDPA clock and the day

 that the motion is finally decided starts the AEDPA clock running once again." Evans v.

 Senkowski^ 228 F. Supp. 2d 254,262(E.D.N.Y. 2002)(citing Geraci v. Senkowski, 211 F.3d 6,9

 (2d Cir. 2000)). Filing a post-conviction motion does not re-start AEDPA's one-year statute of

 limitations period; § 2244(d)(2)'s tolling provision merely excludes the time a post-conviction

  motion is pending from the calculation ofthe one-year statute of limitations. Smith,208 F.3d at

  15.


          In this case, the one year statute oflimitations started to run on June 4,2012, when the

 Supreme Court denied the petitioner's petition for a writ of certiorari. On December 27,2012—

 206 days after his final conviction—^the petitioner filed his 440.10 motion to vacate, which

 stopped the limitations period from running. At the time he filed his 440.10 motion, the

 petitioner had 159 days to file a timely habeas petition. The AEDPA limitations started running

 again on April 18, 2013, when Judge Buchter denied the petitioner's 440.10 motion.

          The petitioner filed his next post-conviction motion, the first motion for coram nobis

 relief, on September 11, 2013—146 days after the 440.10 decision. At that point, the petitioner

 had only 13 days to file a timely habeas petition. When the Appellate Division denied his coram

 nobis application on May 4,2016,the statute of limitations began to run again;"^ thus, 13 days

 later, on May 17, 2016,the one year period to file a timely habeas petition expired.^ In short, the




  "AEDPA's statute of limitations is not tolled during the interval when a petitioner seeks leave to appeal an
 Appellate Division's denial ofa coram nobis motion because the coram nobis motion ceases to be 'pending' when it
 is denied by the Appellate Division." Clark v. Barkley, 51 F. App'x 332,334(2d Cir. 2002)(summary order)
 (citing Hizbullahankhamon v. Walker, 255 F.3d 65,71-72(2d Cir. 2001)).

'The petitioner filed a habeas petition on March 1,2017, which was dismissed voluntarily. "[T]he filing ofa
federal habeas petition that is later dismissed or withdrawn does not toll the one-year limitations period of§
2244(d)(1)." Rodriguez v. Bennett, 303 F.3d 435,437(2d Cir. 2002)(citation omitted).
petitioner's claims about his direct appeal, even after statutory tolling, were not within the

AEDPA one year limitations period.

 II.    Equitable Tolling

        Nor has the petitioner established that the statute of limitations should be equitably tolled.

"Equitable tolling allows courts to extend the statute of limitations beyond the time ofexpiration

as necessary to avoid inequitable circumstances," but should be "applie[d] only in ...'rare and

exceptional circumstance[s]."' Valverde v. Stinson, 224 F.3d 129, 133(2d Cir. 2000)(citations

omitted). A court may toll the AEDPA one-year statute of limitations only ifthe petitioner

establishes "(1)that he has been pursuing his rights diligently, and(2)that some extraordinary

circumstance stood in his way and prevented timely filing." Holland v. Florida^ 560 U.S. 631,

649(2010)(internal quotation marks and citations omitted).

       "Courts have found the AEDPA limitations period equitably tolled where a criminal

defendant's attorney's behavior was'so outrageous or so incompetent as to render it

extraordinary.'" Salas v. United States, No. 14-CV-1915,2015 WL 260574, at *2(E.D.N.Y.

Jan. 20,2015)(quoting Nickels v. Conway,480 F. App'x 54,56(2d Cir. 2012)(summary

order)). One instance ofsuch extraordinary conduct is "an attomey's failure to file a habeas

petition on behalfofa prisoner despite explicit directions fi-om the prisoner to do so." Dillon v.

Conway,642 F.3d 358,363(2d Cir. 2011);see Baldayaque v. United States, 338 F.3d 145,152

(2d Cir. 2003)(Counsel's failure to file a habeas petition after "being specifically directed by his

client's representatives to file a [petition]" was an extraordinary circumstance.). "Garden variety

claim[s] ofexcusable neglect" do not warrant equitable tolling. Holland,560 U.S. 631,651

(2010)(quoting Irwin v. Dep't of Veterans Affairs, 498 U.S. 89,96(1990)).
        In addition to establishing an extraordinary circumstance, a petitioner seeking equitable

tolling must also "demonstrate a causal relationship between the extraordinary circumstances on

which the claim for equitable tolling rests and the lateness of his filing." Jenkins v. Greene^ 630

F.3d 298, 303(2d Cir. 2010)(quoting Valverde, 224 F.3d at 134); Harper v. Ercole,648 F.3d

132,137(2d Cir. 2011)("[I]t is not enough for a party to show that he experienced extraordinary

circumstances. He must further demonstrate that those circumstances caused him to miss the

original filing deadline.").

       The petitioner claims that the Court should toll the limitations period because Tammy

Linn, his attorney in the re-filed appeal, sent him a letter on August 25,2016 informing him that

he had "1 year and 90 days" from August 11, 2016 to file a petition for writ of habeas corpus,

which the petitioner interpreted to mean that "he could raise all his issues from direct appeal...

and post-conviction appeals" in that time frame. (ECF No.9 at 7,14.) The petitioner does not

claim that Ms. Linn's advice was wrong,just that he misunderstood her. This misunderstanding

does not qualify as an "extraordinary" circumstance. See Swanton v. Graham,No.07-CV-4113,

2009 WL 1406969, at *5(E.D.N.Y. May 19,2009)("[l]t is well-settled that a mistake or lack of

legal knowledge is not an excuse under the law, and any equitable tolling argument arising

therejfrom is without merit."); Mickey v. Senkowski, No.02-CV-1437,2003 WL 255319, at *4

(S.D.N.Y. Feb. 4,2003)(The petitioner's mistake oflaw did not constitute an extraordinary or

unusual circumstance meriting equitable tolling.). Moreover, even if Ms. Linn had given the

petitioner the wrong deadline—^and she did not—^that mistake would not meet the high bar

needed to warrant equitable tolling. See Holland,560 U.S. at 651 ("[A] garden variety claim of

excusable neglect, such as a simple miscalculation that leads a lawyer to miss a filing deadline,

does not warrant equitable tolling.")(internal citations omitted). In any event,the petitioner
cannot show that the letter caused his untimely filing because, as discussed above,for the

petition to be timely, he would have had to file by May 17, 2016—months before he received the

letter. Equitable tolling is not appropriate in this case, and the petitioner's claims about his direct

appeal are untimely.

                                          CONCLUSION


       The respondent's motion to dismiss is granted, and petitioner's claims "chaileng[ing] the

underlying judgment of conviction and the effectiveness of counsel on the direct appeal" are

dismissed as time-barred. (EOF No. 7 at 17.) The respondent is to respond to the remaining

claims within 60 days of this Order.




SO ORDERED.




Dated: Brooklyn, New York
       January 9,2019


                                                                s/Ann M. Donnelly
                                                               Ann M. Donnelly
                                                               United States District Judge




                                                  10
